458 F.2d 36
UNITED STATES of America, Appellee,v.Billy Delano WALDEN, Appellant.UNITED STATES of America, Appellee,v.Gene Claude EASTERLING, Appellant.UNITED STATES of America, Appellee,v.John Thomas ARD, Appellant.UNITED STATES of America, Appellee,v.Fruent C. KIMES, Appellant.UNITED STATES of America, Appellee,v.Albert Harry WEATHERSBY, Appellant.UNITED STATES of America, Appellee,v.Joe Pat DAMOUR, Appellant.UNITED STATES of America, Appellee,v.Robert Emerson WHITE, Appellant.UNITED STATES of America, Appellee,v.Louis Paul MATRANGA, Appellant.UNITED STATES of America, Appellee,v.William Steven COOK, Appellant.UNITED STATES of America, Appellee,v.Richard Brent HOGAN, Appellant.
Nos. 14974-14983.
United States Court of Appeals,Fourth Circuit.
May 4, 1972.
ORDER

1
On reconsideration en banc, the decision of the district court with respect to the question of double jeopardy is affirmed by an equally divided court.


2
The cases are remanded by the full court to the original panel for disposition of the remaining questions on appeal.